DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 07/16/2021 have been entered.  Claims 1-18 remain pending.
The Prior Art is:
Yong et al., U.S. Patent Publication 2017/0022783, hereinafter Yong
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1, 8, and 15, Applicant argues that Yong does not disclose the bursting of the rupture disc (element 14) “solely as a result of the application of fluid pressure to the rupture disc” or by “applying fluid pressure directly to the rupture disk to burst the rupture disc”.  Applicant argues that Yong instead teaches a system which uses a mechanical force to break the seal.  While Examiner agrees with such a characterization, it is noted that the claims do not recite the tool/method of operation with the same level of specificity as presented in the instant specification.  Examiner notes that Yong expressly discloses that the only driving force for breaking the rupture disc is a surface applied pressure (Paragraph 0078) in favor of other systems which deploy tools into the wellbore to impact the seal.  While the use of the finger system to break the rupture disc is different from what is presented in the instant specification, Examiner finds no express definition in the instant specification which requires as narrow a reading for the pressure impact and being the sole driving force of the breaking such that the breaking force originating solely from an applied fluid pressure to the location of the rupture disc is seen as reading on the “solely as a result” and “applying direct fluid pressure” requirements.  To require such a specific requirement would be to impart limitations from the specification into the claims.  Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong et al., U.S. Patent Publication 2017/0022783, hereinafter referred to as Yong.
Regarding Claim 1, Yong discloses a downhole tool comprising:
A casing string (engaged to the connections of tool 10, Paragraph 0037);
A fluid barrier connected in the casing string defining a lower end of a buoyancy chamber (lower barrier 16 defines a lower end of a buoyancy chamber above bore 19b, Paragraph 0037, Figure 1); and
A plug assembly connected in the casing string and defining an upper end of the buoyancy chamber (as seen in Figure 1, the buoyancy chamber including chamber 19a and seal 14, Paragraph 0037), the plug assembly comprising:
An outer case defining a central flow passage therethrough connected in the casing string (the piston element 26 is connected to the casing using end connection elements in Figure 1 defining bore 19, Paragraph 0036); and
A rupture disc (14) positioned in the outer case and configured to block flow through the central flow passage and to burst at a predetermined pressure solely as a result of the 
Regarding Claim 2, Yong further discloses that the rupture disc comprises a degradable material (in so far as the disc is presented as breaking into a number of smaller pieces, the disc is necessarily degradable, additionally, it is noted that in the absence of a more structural definition, effectively all elements are degradable to a degree upon exposure to a given chemical composition).
Regarding Claim 7, Yong further discloses that the rupture disc comprises a frangible material that will break into pieces and leave an open flow path through the outer case (as seen in at least Figure 2A, Paragraph 0043).
Regarding Claim 8, Yong discloses a method of lowering a casing string into a wellbore comprising:
Placing a fluid barrier in the casing string (as seen in Figure 1, lower barrier 16 defines a fluid barrier above bore 19b, Paragraph 0037, Figure 1);
Positioning a plug assembly in the casing string above the fluid barrier, to define a buoyancy chamber in the casing string, the plug assembly comprising an outer case with a rupture disc therein (as seen in Figure 1, a buoyancy chamber is formed including chamber 19a and rupture disc seal 14 having an outer case defined by the piston element 26 connected to the casing using end connection elements, Paragraphs 0036, 0037, 0043);

Increasing the pressure in the casing string to burst the rupture disc (Paragraphs 0036, 0043);
Applying fluid pressure directly to the rupture disk to burst the rupture disc (Paragraphs 0036, 0043);
Removing the rupture disc from a flow path through the outer case solely with the fluid flowing through the casing string (once the rupture disc is broken by the applied pressure, the only force in the system is the applied fluid flow through the tool bore which reestablishes fluid communication across the now broken barrier, Paragraphs 0037, 0043, likewise noting that the reference acknowledges issues related to other means of breaking and removing the plug debris, Paragraph 0078).
Regarding Claim 9, Yong further discloses that the removing step comprises degrading the rupture disc with fluid flowing through the outer case to completely remove the rupture disc from the flow path (Paragraphs 0037, 0043).
Regarding Claim 10, Yong further discloses that the removing step comprises breaking the disk into small fragments (as seen in Figure 2A) and removing the fragments from the flow path solely with fluid flowing through the outer case (in so far as the establish fluid communication is the only added force through the tool, and expressly does not use deployed tools, Paragraphs 0037, 0043, 0078).
Regarding Claim 12, Yong further discloses that the rupture disc comprises a degradable material (in so far as the disc is presented as breaking into a number of smaller pieces, the disc is necessarily degradable, additionally, it is noted that in the absence of a more structural definition, effectively all elements are degradable to a degree upon exposure to a given chemical composition).
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yong (2017/0022783) in view of Gano et al., U.S. Patent 5,479,986, hereinafter referred to as Gano.
Regarding Claims 3 and 4, Yong discloses the limitations presented in Claim 2 as discussed above, wherein the tool includes a rupture disc to block fluid flow through the bore of the tool string, however, it does not expressly disclose that the rupture disc includes a surface coating on both upper and lower surfaces.
Additionally, Gano teaches the use of a downhole casing rupture disc (temporary plug 10) which includes an impermeable coating (15) on the upper and lower surfaces of the plug (Col 5, Line 61 – Col 6, Line 1).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the plug of Yong to include opposite end surface coatings as taught by Gano.  Doing so would help protect the internal integrity of the plug by preventing damage from wellbore fluid infiltration (Col 5, Line 61 – Col 6, Line 1).
Claim 6, in view of the modifications made in relation to Claim 14, Gano further teaches that the coating layers act as a sealant (a fluid impermeable coating, Col 5, Line 61 – Col 6, Line 1).
Regarding Claim 13, Yong discloses the limitations presented in Claim 8 as discussed above, wherein the tool includes a rupture disc to block fluid flow through the bore of the tool string, however, it does not expressly disclose that the rupture disc includes an impermeable surface coating on both upper and lower surfaces.
Additionally, Gano teaches the use of a downhole casing rupture disc (temporary plug 10) which includes an impermeable coating (15) on the upper and lower surfaces of the plug (Col 5, Line 61 – Col 6, Line 1).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the plug of Yong to include opposite end surface coatings as taught by Gano.  Doing so would help protect the internal integrity of the plug by preventing damage from wellbore fluid infiltration (Col 5, Line 61 – Col 6, Line 1).

Regarding Claim 15, Yong discloses a downhole casing tool (seen generically in Figure 2) comprising:
An outer case connected at upper and lower ends to a casing string (the piston element 26 is connected to the casing using end connection elements in Figure 1, Paragraph 0036); 
A rupture disc (14) positioned in the outer case and configured to block flow through a central flow passage of the outer casing and to burst at a predetermined pressure (Paragraphs 0036, 0043), wherein the rupture disc is rupturable solely as a result of the application of fluid pressure thereto (as discussed above, the only applied force to the system is via fluid pressure from surface; Paragraphs 0036, 0043, 0078).

Additionally, Gano teaches the use of a downhole casing rupture disc (temporary plug 10) which includes an impermeable coating (15) on the upper and lower surfaces of the plug (Col 5, Line 61 – Col 6, Line 1).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the plug of Yong to include opposite end surface coatings as taught by Gano.  Doing so would help protect the internal integrity of the plug by preventing damage from wellbore fluid infiltration (Col 5, Line 61 – Col 6, Line 1).
Regarding Claim 16, Yong further discloses that the rupture disc comprises a degradable rupture material (in so far as the disc is presented as breaking into a number of smaller pieces, the disc is necessarily degradable, additionally, it is noted that in the absence of a more structural definition, effectively all elements are degradable to a degree upon exposure to a given chemical composition).
Regarding Claim 17, in view of the modifications made in relation to Claim 15, Gano further teaches that the coating layers act as a sealant (a fluid impermeable coating, Col 5, Line 61 – Col 6, Line 1).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yong (2017/0022783) in view of Tolman, U.S. Patent Publication 2018/0135394, hereinafter referred to as Tolman.
Regarding Claim 11, Yong discloses the limitations presented in Claim 10 as previously discussed.  While Yong discloses the frangible rupture disc which provides fluid isolation until an applied pressure is reached, it does not expressly disclose that the rupture element may be made of tempered glass.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the rupture disc be made using tempered glass as taught by Tolman.  Doing so merely constitutes the substitution of a generic material (which Yong acknowledges that any material suitable for breaking may be used, Paragraph 0074), with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Claims 5, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yong (2017/0022783) in view of Gano (5,479,986) as applied to Claims 4, 13, and 16, and in further view of Tolman (2018/0135394).
Regarding Claim 5, Yong in view of Gano teaches the limitations presented in Claim 4 as previously discussed, wherein Yong discloses the rupture disc and Gano teaches the use of an impermeable layer on the sealing disc.  However, the references do not expressly teach that the coatings may include tempered glass.
Additionally, Tolman teaches the use of a downhole rupture disc element which may include a plurality of materials so as to achieve the ability to break apart when exposed to a given pressure application, such materials including tempered glass (Paragraph 0076).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the rupture disc be made using tempered glass as taught by Tolman.  Doing so merely constitutes the substitution of a generic material (which Yong acknowledges that any material suitable for breaking may be used, Paragraph 0074), with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Claim 14, Yong in view of Gano teaches the limitations presented in Claim 13 as previously discussed, wherein Yong discloses the rupture disc and Gano teaches the use of an impermeable layer on the sealing disc.  However, the references do not expressly teach that the coatings may include tempered glass.
Additionally, Tolman teaches the use of a downhole rupture disc element which may include a plurality of materials so as to achieve the ability to break apart when exposed to a given pressure application, such materials including tempered glass (Paragraph 0076).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the rupture disc be made using tempered glass as taught by Tolman.  Doing so merely constitutes the substitution of a generic material (which Yong acknowledges that any material suitable for breaking may be used, Paragraph 0074), with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claim 18, Yong in view of Gano teaches the limitations presented in Claim 16 as previously discussed, wherein Yong discloses the rupture disc and Gano teaches the use of an impermeable layer on the sealing disc.  However, the references do not expressly teach that the coatings may include tempered glass.
Additionally, Tolman teaches the use of a downhole rupture disc element which may include a plurality of materials so as to achieve the ability to break apart when exposed to a given pressure application, such materials including tempered glass (Paragraph 0076).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the rupture disc be made using tempered glass as taught by Tolman.  Doing so merely constitutes the substitution of a generic material (which Yong acknowledges that any material suitable for breaking may be used, Paragraph 0074), with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676